Matter of Encarnacion v Price (2017 NY Slip Op 01984)





Matter of Encarnacion v Price


2017 NY Slip Op 01984


Decided on March 16, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 16, 2017

Tom, J.P., Acosta, Kapnick, Kahn, Gesmer, JJ.


3440 93/17 -287

[*1]In re Samuel Encarnacion, Petitioner,
vRichard J. Price, etc., Respondent.


Samuel Encarnacion, petitioner pro se.
Eric T. Schneiderman, Attorney General, New York (Alissa S. Wright of counsel), for respondent.

The above-named petitioner having presented an application to this Court praying for an order, pursuant to article 78 of the Civil Practice Law and Rules,
Now, upon reading and filing the papers in said proceeding, and due deliberation having been had thereon,
It is unanimously ordered that the application be and the same hereby is denied and the petition dismissed, without costs or disbursements.
ENTERED: MARCH 16, 2017
CLERK